PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,992,201
Issue Date: 27 Apr 2021
Application No. 15/670,584
Filing or 371(c) Date: 7 Aug 2017
Attorney Docket No317208-US-1/72266-1368



:
:
:
:	DECISION ON PETITION
:
:



This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed July 7, 2021, requesting that the Office adjust the patent term adjustment from 765 days to 806 days.  

The Office acknowledges the submission of a one-month extension of time to make timely this petition.  Office records show the required $210.00 fee set forth in 37 C.F.R. § 1.18(e) was charged to Deposit Account number 07-0865 on January 12, 2022.  No additional fees are required.  A review of the record shows this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On April 27, 2021, the patent issued with a PTA determination of 765 days.  On 
July 7, 2021, Patentee filed a request for reconsideration of patent term adjustment under 37 C.F.R. § 1.705(b), seeking an adjustment of the determination to 806 days.

Upon review, the USPTO finds that Patentee is entitled to 764 days of PTA.  

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 
U.S.C. § 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B), the amount of “C” delay under 35 U.S.C. § 154(b)(1)(C), and the amount of reduction of PTA under 35 U.S.C. § 154(b)(2)(C)(iii) and 37 C.F.R. § 1.704.

The sole issue in dispute is the amount of overlap under 35 U.S.C. § 154(b)(2)(A).

“A” Delay
 
The Patentee and the Office agree there are 194 days of “A” delay.  
The first period of “A” delay is 194 days under 37 C.F.R. § 1.703(a)(1) beginning on October 8, 2018 (the day after the date that is fourteen months after the application was filed) and ending on April 19, 2019 (the date the first Office action was mailed).

The second period of “A” delay is 349 days under 37 C.F.R. § 1.703(a)(2) beginning on October 6, 2019 (the day after the date that is four months after the date a reply under § 1.111 was filed) and ending on September 18, 2020 (the date of mailing of an action under 35 U.S.C. 132).

On the second page of this petition Petitioner states this 349-day adjustment is incorrectly listed as 308 days in the “Patent Term Adjustment tab in Private Pair,” however Office records currently show this adjustment as 349 days, not 308 days.

 “B” Delay 

The Patentee and the Office agree there are 263 days of “B” delay.

The Novartis1 decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.  

The length of time between application and issuance is 1360 days, which is the number of days beginning on the filing date of the application (August 7, 2017) and ending on the date the patent issued (April 27, 2021).  

The time consumed by continued examination is zero days.  The time consumed by appellate review is also zero days

The number of days beginning on the filing date of application (August 7, 2017) and ending on the date three years after the filing date of the application (August 7, 2020) is 1097 days.

The length of time between the application’s filing date and issuance (1360 days) exceeds three years (1097 days) by 263 days.  Therefore, the period of “B” delay is 263 days.  

“C” Delay

The Patentee and the Office agree the amount of “C” delay under 35 U.S.C. § 154(b)(1)(C) is zero days.  



Overlap

The Office finds that the number of overlapping days of Office delay is 42 days.  In Wyeth v. Kappos, 591 F.3d 1364 (Fed. Cir. 2010), the Court of Appeals for the Federal Circuit determined that overlap occurs when the calendar days overlap between the “A” and “B” delays.  Under this interpretation, the Office finds that the overlapping period of “A” delay and “B” delay is 42 days.  

The Office finds that the single period of “B” delay is beginning on August 8, 2020 (date that is the day after the three year anniversary of the filing date of the application) and ending on April 27, 2021 (date of patent issuance) for a period of 263 days.  

The Office finds that the overlapping period of “A” delay is the final 42 days of the 349-day adjustment under 37 C.F.R. § 1.703(a)(2) that begins on October 6, 2019 and ends on September 18, 2020 (specifically, the period that begins on August 8, 2020 and ends on September 18, 2020).

The overlap of 41 days has been removed and an overlap of 42 days has been entered.

Patentee’s calculations do not include any period of overlap.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 C.F.R §  1.704 [Applicant Delay]  

Patentee and the Office agree the period of reduction is zero days.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
543 (194 + 349) + 263 (1360 – 1097) + 0 – 42 = 764

Patentee’s Calculation:

543 (194 + 349) + 263 (1360 – 1097) + 0 – 0 = 806


Conclusion

Patentee is entitled to PTA of 764 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 543 + 263 + 0 – 42 = 764 days.

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 764 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 764 days.  No fee is associated with the filing of the petition, however any such submission that is received more than two months from the mail date of this decision would require an extension of time to make timely the submission.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 10,992,201 B2
		DATED            :     Apr. 27, 2021				DRAFT
		INVENTOR(S) :     Calebrese et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 765 days

      Delete the phrase “by 765 days” and insert – by 764 days --	
		






















    
        
            
    

    
        1 Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014).
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.